ORDER
Pursuant to N.C.G.S. § 1-260, “[i]n any proceeding which involves the validity of a . . . statute, ordinance or franchise . . . alleged to be unconstitutional, the Attorney General of the State shall also be served with a copy of the proceeding and be entitled to be heard.” Accordingly, the Court directs the Attorney General’s Office to submit a brief addressing only the constitutionality of N.C.G.S. § 105-275(32). The Attorney General’s Office shall have 30 days in which to file a brief. All remaining parties shall have 20 days from the filing of the Attorney General’s brief in which to file reply briefs.
By order of the Court in Conference, this 16th day of October, 1997.
Orr, J
For the Court